Appellant makes his motion in this cause asking for a writ ofcertiorari to issue in order to perfect the record in this case. Appended to the application appear certified copies of the orders and instruments desired to be shown as part of the record, and to perfect same. Inasmuch as it would be necessary to entitle appellant to have his case considered by this Court, that said instruments and orders appear in the record, and it appearing that the showing made in said application is sufficient, it is, therefore, ordered and adjudged by this Court that said writ of certiorari be issued as prayed for, and said application is in all things granted.
Writ of certiorari granted.